Citation Nr: 0119603	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a hernia.

ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had certified service with the recognized 
guerrillas from March 11, 1945 to May 5, 1946, and with the 
regular Philippine army from March 6, 1946 to May 10, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines.  In the decision the RO 
denied entitlement to service connection for the veteran's 
hernia. The veteran failed to report for a hearing scheduled 
in June 2001, of which he was appropriately notified. See 38 
C.F.R. § 20.704(e) (2000).
 
FINDINGS OF FACT

1.  All the relevant evidence necessary for an informed 
decision on the veteran's appeal has been obtained by the RO. 

2.  The evidence does not reasonably demonstrate that the 
veteran has a hernia of service origin.


CONCLUSIONS OF LAW


1.  The RO has met its duty to assist pursuant to the 
Veterans Claims Assistance Act of 2000, (VCAA) Pub.L.No. 106-
475, §  3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. §  5103A).

2.  A hernia was not incurred in or aggravated by military 
service. 38 U.S.C. § 1110 (2000); 38 C.F.R. §§  3.303, 3.304, 
3.306 (2000); VCAA, Pub.L.No. 106-475, § 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he is entitled to service 
connection for his hernia.
In support of his contentions he has reported various 
incidents of hernia treatment, prior to and following his 
certified service.  Such treatment was supported by medical 
record or a physician's statement only for the years 1950 and 
1980.
The veteran reports in a December 2000 statement that two 
fellow veterans can testify that he suffered sickness and 
that a hernia was incurred or aggravated during service. 

His Affidavits for Philippine Army Personnel, the first dated 
November 1945, and the second dated March 1946, report that 
no wounds or illnesses were incurred during service.

On a May 1946 in-service examination there was a finding of 
no hernia, and that the veteran was qualified for military 
service.  A March 1949 examination again found no hernia 
present. 

The next medical record of treatment for a hernia is a 
statement from physician, P. Reyes, dated June 1998, wherein 
the physician indicates he treated the veteran for an 
inguinal left hernia from March 1950 through June 1950.  
Although medical records were initially requested from the 
physician, no such records where submitted with the 
statement. 

The next record of treatment consists of VA medical records 
from 1980.  In April 1980 the veteran was diagnosed with 
hydrocele and intestinal ankylostomiasis with secondary 
anemia.

From April 1980 to May 1980, the veteran was treated for his 
hydrocele of the left testis, and a left hydrocelectomy was 
performed. Following surgery the veteran's post-operative 
course was found to be unremarkable, and upon recovery he was 
discharged.  During his treatment, by way of medical history, 
the veteran had reported onset of difficulty approximately 
three years to five years prior to admission.  He reported 
gradual non-tender enlargement of the left testis, without 
urinary symptoms, and noted that when the mass enlarged to a 
certain size he sought admission.

No other medical records pertinent to the veteran's hernia 
were indicated.  

II.  Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., Hensley 
v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is 
of the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The claims file contains the veteran's available service 
records and indicated post- service medical records. All 
indicated available records were procured.  The appropriate 
service department was contacted regarding the veteran's 
military status. In April 1999, the RO explained the basis 
for its denial of entitlement to service connection for the 
veteran's hernia.  The RO also noted the evidence reviewed, 
and regulations relevant to the matters at issue.  There is 
no indication that any dispositive evidence is presently 
outstanding.  The Board finds that a medical opinion is not 
necessary to make a decision in this matter, and a VA 
examination is not warranted by the circumstances.  The 
veteran notes that two fellow servicemen would be able to 
testify to the fact that he suffered from a hernia sickness 
that was incurred or aggravated in the line of duty.  As such 
individuals are not competent to supply such testimony, such 
statements would not assist in substantiating the veteran's 
claim. See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The veteran was also afforded the opportunity to 
present evidence at a hearing but did not attend.  
Accordingly, the Board finds that all the facts have been 
developed to the extent possible, and that the dictates of 
the VCAA have been satisfied as to the issue on appeal.

III.  Pertinent Regulations & Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2000); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened. Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

IV. Analysis

The evidence of record does not reasonably establish that the 
veteran's hernia was incurred coincident with military 
service. 

The Board acknowledges that the veteran contends he had a 
hernia prior to service and that although it was not chronic, 
it worsened in service, and he was hospitalized for such 
following service.  However, he is not, nor are his fellow 
veterans, competent to provide any in-service or post-service 
diagnoses, nor are they competent to provide the requisite 
medical diagnoses or opinions as to the causation of his 
reported in-service sickness.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Such statements would also not be 
particularly dispositive in terms of showing increased 
severity during service of any preservice condition.

Moreover, medical records from his period of certified 
service and immediately following certified service report no 
hernia.  The veteran himself listed no ailments on his 
Affidavits for Philippine Army Personnel in October 1945 and 
March 1946.  The first record of treatment for an inguinal 
hernia is March 1950.  The next record of hernia treatment is 
in 1980, wherein the veteran reports that he had difficulty 
with his testis, if this could be construed as a hernia, for 
no more than three to five years prior to his 1980 admission.  
The Board finds such negative evidence dispositive in this 
matter.  As a result, the preponderance of evidence is 
against a finding of nexus between the veteran's present 
hernia and his period of military service


ORDER

Entitlement to service connection for hernia is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

